ON MOTION TO MODIFY.
Defendants after their motion for rehearing was overruled filed a motion to modify the *Page 460 
opinion so as to require plaintiff to pay interest on the note to date of actual payment. This feature was not mentioned in the briefs and did not occur to us when disposing of the cause in the opinion filed. Plaintiff offered to pay the note in question and made proper tender as stated in the original opinion, but he did not deposit the amount due in court or elsewhere for the use of defendant Mrs. M.F. Swan the holder and owner of the note. Plaintiff has not lost the use of the money he offered to pay. We think that under the facts the holder and owner of the Kincheloe note and deed of trust is entitled to receive from plaintiff interest on the note up to the date of payment by plaintiff. [Mendell v. Howard, 200 Mo. App. 427, 208 S.W. 497.] The opinion reversing and remanding with directions is, therefore, modified in the conclusion to read as follows: The judgment should be reversed and cause remanded with directions to enter a decree in favor of plaintiff subrogating him to the lien rights of Mrs. M.F. Swan in the Kincheloe deed of trust, upon the payment by plaintiff of the mortgage debt together with accrued interest thereon up to the date of payment by plaintiff, and the trial court is directed to fix the time when said payment shall be made which time shall be reasonable, and should plaintiff not make payment within the time as fixed, then subrogation as herein directed shall be denied. It is so ordered.